NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHERRI M. MARTEL HERNANDEZ,                     No.    19-35195

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05136-BAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                             Submitted April 1, 2020**
                               Seattle, Washington

Before: McKEOWN, N.R. SMITH, and NGUYEN, Circuit Judges.

      Sherri Martel Hernandez appeals the district court’s affirmance of the Social

Security Commissioner’s denial of her application for disability insurance benefits.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court’s order de novo and reverse “only if the ALJ’s

decision was not supported by substantial evidence in the record as a whole or if

the ALJ applied the wrong legal standard.” Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012). We may not, however, reverse “an ALJ’s decision on account of a

harmless error.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017).

      1. The ALJ did not err in evaluating the medical evidence. First, the ALJ

gave the opinions offered by Dr. Hedrick, Dr. Luteyn, and Dr. Khaleeq “some” or

“very limited” weight for specific and legitimate reasons that are supported by

substantial evidence. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

2005). Specifically, the ALJ permissibly discounted Dr. Hedrick’s report because

she reviewed very little objective medical evidence—a single chiropractic

evaluation and a single neurological report—in forming her opinions. See id. at

1217 (affirming the ALJ’s rejection of a psychological assessment that was

prepared without any review of the “objective medical data or reports from treating

physicians or counselors”). Additionally, the ALJ cited “specific examples” of

how Dr. Hedrick’s social-functioning assessment was inconsistent with

Hernandez’s daily activities. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d

595, 601 (9th Cir. 1999). The ALJ also permissibly discounted Dr. Luteyn’s

functional assessment of Hernandez because it is accompanied by little supporting

reasoning and no clinical findings. See 20 C.F.R. § 404.1527(c)(3) (“The better an


                                         2
explanation a source provides for a medical opinion, the more weight we will give

that medical opinion.”); see also Molina, 674 F.3d at 1111. Lastly, the ALJ

permissibly gave Dr. Khaleeq’s opinions less weight than Dr. Shannon’s because

he reviewed little objective medical evidence in forming his opinions. See 20

C.F.R. § 404.1527(c)(3) (ALJs may, in weighing medical opinions, “evaluate the

degree to which [medical sources] consider all of the pertinent evidence in your

claim, including medical opinions of treating and other examining sources”).

      Second, the ALJ discounted the opinions offered by Hernandez’s treating

chiropractor and therapist for germane reasons. See Popa v. Berryhill, 872 F.3d

901, 906 (9th Cir. 2017). Specifically, the ALJ permissibly discounted Craig

Cheple’s opinion that Hernandez is unable to work given her chronic pain because

it is conclusory. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002)

(observing that an ALJ need not accept a medical opinion that is “conclusory”).

Cheple’s treatment notes, which primarily contain numerical assessments without

accompanying narrative explanation, do not fill in the gaps. The ALJ also

permissibly gave very little weight to the opinions in Christine LaBeau’s narrative

reports on the ground that they are not consistent with the observations in her

treatment notes. For example, LaBeau’s treatment notes do not support her

observation that Hernandez holds “recurrent thoughts of suicide,” or that

Hernandez has “frequently sought hospital care at the emergency room when in


                                          3
crisis.”

       Third, the ALJ did not err by giving great weight to the opinions offered by

Dr. Lewis, Dr. Gollogly, and Dr. Virji even though none reviewed any evidence

that postdates his report or Hernandez’s testimony before the ALJ. The mere lapse

of time did not render their reports unreliable, and Hernandez has not demonstrated

that the Social Security regulations required them to update their reports for any

reason.1

       2. The ALJ provided clear and convincing reasons for discounting

Hernandez’s testimony regarding the extent of her limitations. See Morgan, 169

F.3d at 599. First, the ALJ permissibly discounted Hernandez’s testimony

regarding the frequency and severity of her panic attacks on the ground that it was

inconsistent with what she told Dr. Shannon in January 2016 and her work history.

See Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (“Factors that an ALJ may

consider in weighing a claimant’s credibility include . . . inconsistencies in

testimony or between testimony and conduct . . . .”). Second, the ALJ permissibly

discredited Hernandez’s testimony regarding the extent of her memory and



1
  In her opening brief, Hernandez summarizes certain medical findings and other
medical providers’ opinions and summarily concludes that “this evidence is
consistent with [her] testimony about her symptoms and limitations.” Because
Hernandez fails to specifically and distinctly argue these points, we do not address
them. See Carmickle Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th
Cir. 2008).

                                          4
concentration limitations because it was inconsistent with the observations

recorded by various medical sources, including Dr. Shannon and Dr. Hedrick, as

well as her own description of the tasks she performs on behalf of her husband’s

business. Lastly, the ALJ permissibly discounted Hernandez’s testimony regarding

the severity of her migraine symptoms because it was inconsistent with her work

history. See Orn, 495 F.3d at 636.

      3. The ALJ’s evaluation of the lay-witness evidence does not require

reversal. First, the ALJ permissibly discounted a function report prepared by

Hernandez’s mother, Norma Weston, for germane reasons, i.e., on the ground that

it is inconsistent with the objective medical evidence and Hernandez’s “reported

level of activity.” See Molina, 674 F.3d at 1114. These reasons are also supported

by substantial evidence. For example, Weston’s observation that Hernandez

suffers four or five migraines a week, is inconsistent with Hernandez’s testimony

regarding the frequency of her migraines. Additionally, Weston’s observations

regarding Hernandez’s memory and concentration limitations are similar to

Hernandez’s own testimony. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d

685, 694 (9th Cir. 2009) (holding that an ALJ discounts lay-witness testimony for a

germane reason if it is similar to a claimant’s own discredited subjective

complaints). On the other hand, the ALJ erred by failing to discuss the letter

prepared by Deana Seeley, Hernandez’s supervisor. See Molina, 674 F.3d at 1114.


                                          5
That error was, however, harmless because Seeley’s observations are limited to the

difficulties Hernandez encountered performing her receptionist duties, work that

the ALJ concluded that Hernandez was unable to perform. See id. at 1115

(observing that an error is harmless if it “does not negate the validity of the ALJ’s

ultimate conclusion” (quoting Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,

1197 (9th Cir. 2004)).

      4. Because the ALJ did not err in evaluating the medical evidence or

Hernandez’s testimony about the extent of her limitations, the ALJ also did not err

in omitting some of her asserted limitations in the residual functional capacity

(“RCF”) assessment.

      Finally, to the extent Hernandez argues that the ALJ erred in ignoring Dr.

Shannon and Dr. Moore’s observations in the RCF assessment, that argument is

not supported by the record.

      AFFIRMED.




                                          6